Title: To Thomas Jefferson from John Adams, 27 May 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Bath Hotel London May 27. 1785

I found that either the Duke of Dorsetts Letter to the Premier had produced an order at Dover or that his Graces Letter to the Custom House Office had as good an effect, for I was allowed to pass without Molestation, and indeed received Marks of particular Respect.
We arrived yesterday 26. in the afternoon, and as Fortune would have it Coll. Smith arrived the Night before 25. We soon met. I wrote a Card to the Marquis of Carmarthen, at Nine at Night, acquainting his Lordship of my Arrival and desiring an Hour to wait on him. This Morning I had an Answer, that his Lordship would be glad to see me at one at his House, or at four at his office, as I chose. I replyed that I would have the Honour to wait on him at one.
Coll. Smith went with me, we were admitted in an Instant, and politely received. I laid before him my Commission, and left him a Copy. Coll. Smith did the same with his. I consulted his Lordship about the Ettiquette of my Letter of Credence, and he gave me the same Answers as the Comte de Vergennes gave you. His Lordship then said that on Wednesday next after the Levee, I should be presented to his Majesty in his Closett, and there deliver my Letter of Credence, and that on the next Levee Day Coll. Smith would be presented. This he said was according to the usage.
I have since seen the Dutch Minister, who enquired of every particular step by step, and then said that I was received precisely upon the same Footing with all the other Ministers. I learned from the Dutch Minister too another Particular which gave me Pleasure, vizt that the usage here is directly contrary to that in Holland and France. Here the new Minister receives the first Visit, from all the foreign Ministers, whereas in France and Holland the new Minister makes the first Visit to all the foreign Ministers and notifies formally to them his Reception. This saves me from an Embarrassment, and we shall now see who will and who will not. We shall see what will be done by Imperial Ministers, &c. With the most cordial Esteem I have the Honour to be, Sir, your most obedient and most humble Servant,

John Adams

